 1
 2
 3
 4
 5
 6
 7
 8                             UNITED STATES DISTRICT COURT
 9                                     DISTRICT OF NEVADA
10
11   BONNI L. MALONE,                                      Case No.: 2:19-cv-00150-APG-NJK
12           Plaintiff(s),                                                Order
13   v.
14   NANCY A. BERRYHILL,
15           Defendant(s).
16          On September 16, 2019, Plaintiff’s pro bono counsel filed a motion requesting access from
17 the Clerk’s Office to the administrative record. See Docket No. 30. On September 17, 2019, the
18 Court granted that motion. Docket No. 32. It now appears through further discussions with the
19 Clerk’s Office that the limitations built into the CM/ECF system do not permit counsel to access
20 the administrative record through the docket. The Court also notes that it appears that a copy of
21 the record was provided to Plaintiff previously during the period in which she was proceeding pro
22 se. See, e.g., Docket No. 16 at 1 (“A copy of the transcript of proceedings has also been forwarded
23 to the Plaintiff”).
24          Given the above circumstances, the Court VACATES its order at Docket No. 32. The
25 Court instead INSTRUCTS Plaintiff’s pro bono counsel to consult his client as to whether she
26 already has a copy of the administrative record that he can use to proceed with this case. In the
27 event Plaintiff does not have the administrative record, Plaintiff’s pro bono counsel shall confer
28 with the United States Attorney’s Office about it providing to Plaintiff’s counsel a copy of the

                                                    1
 1 administrative record through a mutually agreeable electronic method (e.g., compact disc, thumb
 2 drive, etc.).
 3         IT IS SO ORDERED.
 4         Dated: September 18, 2019
 5                                                           ______________________________
                                                             Nancy J. Koppe
 6                                                           United States Magistrate Judge
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                  2
